Citation Nr: 1633240	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connation for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the Veteran's claims in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the copy of the most recent December 2015 Supplemental Statement of the Case (SSOC) that was sent to the Veteran was returned as undeliverable.  The SSOC was mailed to an address in Kentucky.  Evidence associated with the Veteran's claims file prior to the December 2015 SSOC indicates that VA was aware that his address had been changed to one in Mississippi.  For example, a copy of the April 2015 Board remand was originally sent to the Veteran's Kentucky address, but was remailed later in April 2015 to the Mississippi address after the initial copy was returned undeliverable and a July 2015 statement from the Veteran, noting the Mississippi address, requested that his claims file be transferred from the Kentucky RO to the Mississippi RO   In light of the Veteran's failure to receive the most recent SSOC, to ensure that the Veteran has been afforded all possible due process, remand is required to provide the Veteran with a copy of the December SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a copy of the December 2015 SSOC.  
2.  Afford the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




